Citation Nr: 0815044	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  05-35 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for low back 
disability, to include muscle strain.

2.  Evaluation of migraine headaches, currently rated as 
noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from August 1997 to 
February 2004.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

VA scheduled the appellant for a travel Board hearing, per 
her request, in December 2007.  She failed to report for that 
hearing and has not requested rescheduling of that hearing 
date.  Accordingly, VA returned this case to the Board for 
consideration.

The issue of service connection for low back disability, to 
include muscle strain, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant has occasional migraine headaches.


CONCLUSION OF LAW

An initial compensable evaluation for migraine headaches is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.124a, Code 8100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Notice must be provided "at the time" that 
VA receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini at 119 (2004).  This 
timing requirement applies equally to the initial-disability-
rating and effective-date elements of a service connection 
claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
March 2004 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Also, VA notified 
the appellant that he should submit evidence in his 
possession or alternatively provide VA with sufficient 
information to allow VA to obtain the evidence on his behalf.

However, notice of the disability rating and effective date 
elements was not provided until July 2007 as part of the 
Supplemental Statement of the Case, after the initial rating 
decision.  This is error and presumed prejudicial to the 
appellant unless VA can demonstrate otherwise.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this case, the 
Board finds that there is prejudice to the appellant in this 
timing error; there was no subsequently readjudicated of the 
claims.

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that she was provided with a meaningful opportunity 
to participate in the adjudication of the claims such that 
the preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.  Essentially, the 
appellant has not been deprived of information needed to 
substantiate her claims and the very purpose of the VCAA 
notice has not been frustrated by the error here.  The Board 
observes that the August 2004 rating decision addressed the 
effective dates for claims filed within one year of the date 
of discharge.  The August 2005 Statement of the Case 
identified the pertinent laws and regulations governing 
service connection, and set forth the appropriate rating and 
diagnostic criteria governing the evaluations of migraine.  
The July 2007 SSOC notified the appellant of the disability 
rating and effective date elements of her service connection 
claim.

Additionally, the Board observes that the appellant has 
actual knowledge of the disability rating criteria.  In her 
representative's April 2008 statement, the representative 
cited pertinent laws and regulations governing both awards of 
service connection and the rating criteria for migraine.  In 
her September 2004 statement, the appellant reported having 
"prostrating" headaches, which is language used in the 
rating criteria for migraine.

The Board concludes that, although the form and timing of the 
VA information and notices to the appellant are not ideal, 
the record establishes that the appellant has had a 
meaningful opportunity to participate in the adjudication of 
the claims, and the fundamental fairness of the adjudication 
process is intact.

The Board notes that, because the claim is denied as 
discussed in the following decision, the benefit sought could 
not be awarded even had there been no timing defect; as such, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
Accordingly, the Board believes that it should proceed with a 
decision in this case.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records, VA treatment records, and private medical records 
have been associated with the claims folder.  Additionally, 
the appellant was afforded VA examinations and the 
opportunity to appear for a hearing.  The appellant failed to 
report for her scheduled December 2007 hearing without good 
cause.  There is no indication that there is any additional 
relevant evidence to be obtained either by the VA or by the 
appellant, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).

VA has done everything reasonably possible to assist the 
claimant.  Accordingly, appellate review may proceed without 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The appellant has not claimed that VA has failed to comply 
with the notice requirements of the VCAA.  In this regard, 
the rating decision that is the basis of the appeal of 
migraine was for service connection, and was favorably 
decided.  The issue of the disability rating is a 
"downstream" issue.  The Court has held that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, § 5103(a) notice has 
served it purpose, and its application is not longer required 
because the claim has already been substantiated.  See Sutton 
v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  In 
any event, VA provided the appellant notice of the disability 
rating elements and she along with her representative have 
demonstrated actual knowledge of such, as indicated above.  
The appellant has had a "meaningful opportunity to 
participate effectively in the processing of [the] claim.. . 
."  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that no further action is 
necessary.

Evaluation of Migraine

The appellant contends that the initial noncompensable 
disability evaluation for migraine headaches does not reflect 
the severity of her disability.  She reported in her notice 
of disagreement dated September 2004 that her headaches were 
prostrating in nature and warranted a higher evaluation.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007) (staged ratings are 
appropriate when the factual findings show distinct period 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require 
re-evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history. 38 C.F.R. § 4.1.

The appellant's headaches have been evaluated as 
noncompensably disabling.  Diagnostic Code 8100 provides as 
follows: A 50 percent rating for very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability; a 30 percent evaluation for 
characteristic prostrating attacks occurring on an average 
once a month over the last several months; 10 percent for 
characteristic prostrating attacks averaging one in 2 months 
over the last several months; and a 0 percent rating with 
less frequent attacks.

The evidence reflects that, on VA outpatient treatment in 
November 2004, the appellant reported having a migraine 
headache for the past 5 days; she reported light sensitivity 
and nausea.  She indicated that her prescribed medication was 
not working.  There were no available appointments and she 
was offered emergency room treatment, which she declined.  
The appellant went home.  During private emergency room 
treatment for anxiety in August and November 2004, the 
appellant reported a past history of migraine.  VA treatment 
records dated January to December 2006 are mostly silent for 
complaints of or treatment for migraine headaches.  During a 
VA outpatient visit in November 2005 for nose complaints, the 
appellant reported that she had a migraine headache after 
taking Trazodone for her anxiety disorder.  The assessment 
included depression, anxiety, panic attacks, and migraine 
headaches.  These records include migraine headaches on the 
list of active medical conditions.

In May 2007, a VA examination was conducted.  The appellant 
reported migraine headaches occurring 2 to 3 times per month.  
She denied continuous treatment.  She reported taking Midrin 
for relief.  She described most attacks as prostrating and 
lasting 1 to 2 days.  The diagnosis was migraine headaches, 
which prevent performance of daily activity during flare-ups.

On VA eye examination dated June 2007, the appellant reported 
that she has "an occasional migraine."

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against the assignment 
of a compensable evaluation.  While the appellant reports 
prostrating headaches occurring 2 to 3 times a month, lasting 
1 to 2 days, on VA headache examination in May 2007, the 
evidence of record shows that she was seen on only one 
occasion for complaints of migraine headache since service 
discharge in early 2004.  Furthermore, VA outpatient 
treatment records dated between 2004 and 2007 are mostly 
silent for complaints of or treatment for migraine headache.  
This coupled with the appellant's report of only occasional 
headaches during her June 2007 VA eye examination weighs 
against her claim.  In view of the appellant's inconsistent 
characterization of her headaches, the Board also finds that 
she lacks credibility and, therefore, the Board assigns 
greater probative value to the objective evidence of record.

The evidence of record shows that the appellant's headaches 
are manifested by less frequent prostrating headache attacks 
that those occurring on an average one in 2 months over the 
last several months.  Thus, an initial compensable evaluation 
is not warranted.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the disability was more than 0 percent 
disabling.  Therefore, the Board finds that a uniform 
disability rating is warranted; there is no basis for 
"staged" ratings in this case.

Accordingly, the claim is denied.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

A compensable initial evaluation for migraine headaches is 
denied.



REMAND

A review of the record reflects that, on service enlistment 
examination dated June 1997, clinical evaluation was normal.  
Service medical records dated December 17, 2003, reflect that 
the appellant reported complaints of low back pain for 2 days 
in Iraq while moving antennae and that stairs may have 
started the pain.  She also complained of a knot on the right 
side of lower back area.  Clinical findings showed full range 
of motion and no paravertebral spasms.  There was a mass less 
than 0.5 centimeters at the right sacral area.  The 
assessment was muscle tear, lipoma, and cyst.  Report of post 
deployment medical assessment dated December 17, 2003, 
reflects a history of recurrent back pain or back problems, 
and lump on right side of spine.  The examiner explained that 
the appellant has a lump on the right side of her spine, 
described as very painful.  Clinical evaluation was normal.  
Report of separation examination dated January 2004 reflects 
a history of recurrent back pain or back problems.  The 
examiner commented that the appellant has a lump on the right 
side of her spine, which she reported treating with muscle 
relaxers (September 2003).  Additionally, the appellant 
reported that "today is agony" due to low back pain, 
without radicular symptoms.  Clinical evaluation for the 
spine was normal.  No defects were noted.

Report of VA examination dated April 2004 reflects complaints 
of low back pain that at times goes down the right leg.  She 
noted pain with activity and with sitting.  Physical 
examination showed full range of motion without pain.  There 
was 90 degrees of forward flexion, 0 to 10 degrees of 
extension, 20 degrees of bilateral bending, and 30 degrees of 
bilateral rotation.  There was no pain on palpation of the 
low back.  The appellant reported that muscle relaxers and 
Tylenol improved the pain.  The impression was muscle strain; 
no x-rays were obtained in view of "very minor symptoms."

A November 2004 VA outpatient treatment note reflect 
complaints of chronic back pain.  A VA x-ray study dated 
November 2004 reflects normal findings for the spine.  A July 
2005 VA treatment note reflect that the appellant requested 
renewal of medication for chronic low back pain.

In this case, the Board is presented with evidence of back 
complaints during service, including at separation, and 
subsequent to service.  The appellant filed a claim for 
service connection for a back disability contemporaneous with 
service separation.  Thereafter, a VA examiner opined that 
the appellant has strain.  The RO did not return the file for 
clarification and did not provide the claims file to the 
examiner in the first instance.  The Board assumes that the 
examiner is competent to enter a diagnosis, even though he 
notes that the findings are normal.  Regardless, the Board is 
presented with a diagnosis immediately after separation and 
we cannot simply dissociate the current diagnosis with the 
in-service manifestations.  At the same time, the Board 
cannot reconcile the normal clinical findings with the 
diagnosis for strain.  Therefore, remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  VA should request all relevant VA 
medical records dated since December 2006 
and associate these records with the 
claims folder.

2.  VA should schedule the appellant for a 
VA examination of the back to ascertain 
whether there is any current abnormal back 
pathology.  The examiner should review the 
claims folder, including the service 
medical records.  The examiner should 
indicate whether any currently shown 
abnormal back pathology is related to 
those back complaints and findings noted 
in service.  A diagnosis must be ruled in 
or out.  A complete rationale for all 
opinions must be provided.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


